


Pharmos Corporation
99 Wood Avenue South, Suite 311
Iselin, NJ 08830

 

 

 

October 17, 2006

Dr. Georges Anthony Marcel
9 Rue de Magdebourg
75116 Paris France

 

 

 

 

Re:

Pharmos Corporation (“Pharmos” or the “Company”)

Dear Tony:

                    I am writing to confirm our agreements relating to your
resignation, effective as of the date hereof, from the Board of Directors of the
Company (the “Board”) in anticipation of the Company’s acquisition of Vela
Pharmaceuticals Inc. (“Vela”). As we discussed, you are not resigning because of
any disagreement on any matter relating to the Company’s operations, policies or
practices, but rather as an accommodation to enable three current directors from
Vela to join our Board following the closing of the acquisition transaction. We
appreciate your understanding and flexibility.

                    You have generously agreed to serve as a consultant to the
Company following your resignation, for the period from November 1, 2006 through
May 1, 2008. In connection therewith, you will make yourself available in person
or by telephone, upon reasonable prior request, to the Board’s Clinical
Development and Scientific Committee, as well as to me and other members of
senior management, on matters relating to drug discovery, pre-clinical and
clinical development and general business development in your areas of
scientific and medical expertise . If we request you to appear periodically for
meetings or the like, we will reimburse you for your reasonable expenses.

                    In consideration for your services, we will pay to you a fee
of $45,000, payable in three equal installments of $15,000 on November 1, 2006,
May 1, 2007 and November 1, 2007. In addition, all stock options currently held
by you will become fully vested as of the date hereof and will not expire until
their respective expiration dates. This letter shall be deemed to amend any
option grant to which you are a party, and except as provided herein, such
option grants will remain in full force and effect.

                    By this letter, we confirm to you that you will continue to
be covered by the Company’s existing directors’ and officers’ liability
insurance for your acts as a director of the Company through the date hereof,
and further, that the Company’s By-Laws currently provide for indemnification of
you in such capacity by the Company.

                    We have also agreed to provide you with advance copy of, and
the ability to review, the required public disclosure of your resignation.

                    This agreement has been approved by the Board.

                    Thank you for the important and significant contributions
you have made to Pharmos during your tenure as a director.

 

 

 

 

 

PHARMOS CORPORATION

 

 

AGREED AND ACCEPTED:

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

          Haim Aviv

 

 

          Chairman and Chief Executive Officer

--------------------------------------------------------------------------------

 

 

 

Georges Anthony Marcel

 

 


--------------------------------------------------------------------------------